department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip br tl-n-52-01 uilc internal_revenue_service national_office field_service_advice memorandum for mark o leary associate area_counsel cc lm nr dal from lon b smith acting associate chief_counsel cc fip subject financial_instrument characterization this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend company a company b instruments issue_date maturity_date a dollar_figureb dollar_figurec d e tl-n-52-01 dollar_figuref g dollar_figureh issues are the quarterly payments on the instruments further described below interest deductible under sec_163 of the internal_revenue_code are the instruments part of a straddle subject_to the capitalization_rules of sec_263 conclusions the instruments are not debt instruments and therefore the quarterly payments cannot be interest the quarterly payments are therefore not deductible under sec_163 the instruments are part of a straddle subject_to the capitalization_rules of sec_263 facts on or about issue_date company a issued a units of the instruments the proceeds of such issuance to company a were dollar_figureb in the aggregate or dollar_figurec per unit the proceeds of the issuance were used to acquire another company in a related line_of_business at the time at which the units were issued and subsequently company a owned approximately d shares of company b common_stock at the end of the day that was four days prior to issue_date the company b common_stock had a fair_market_value of dollar_figurec per share thus the aggregate issue_price of the units was equal to the fair_market_value of a units of company b common_stock four days prior to issue_date the terms of the instruments were somewhat unusual the units made quarterly payments that resulted in a yield of e per annum based on initial issue_price the units were not redeemable earlier than days prior to the maturity_date at maturity the units were exchangeable for company b shares on a sliding scale that depended on the value of the company b common_stock on the maturity_date if the value of a share of company b common on the maturity_date was equal to or less than dollar_figurec each unit was exchanged for one share of company b common_stock if the value of a share of company b common on the maturity_date was greater than dollar_figurec but less than dollar_figuref then each unit would be exchanged for a tl-n-52-01 fractional share of company b common_stock with a fair_market_value equal to dollar_figurec if the value of a share of company b common_stock was dollar_figuree or greater each unit would be exchanged for g of a share of company b common_stock however company a had the sole discretion to decide to deliver cash equal to the market_value of the company b shares rather than the shares themselves in the event that company elected to redeem any units in the days prior to maturity the redemption would be at the exchange rate discussed above and could be made in cash or through the delivery of company b shares the redemption would also include the amount of any accrued but unpaid quarterly payments and a small additional cash payment of dollar_figureh per unit thus as can be seen the holder of a unit has purchased a right to a series of noncontingent quarterly payments and a long position in company b common_stock such that for each unit the holder had all the risk of the price of company b common_stock falling below dollar_figurec per share received no appreciation above dollar_figurec per unit if the price of company b common_stock rose was between dollar_figurec and dollar_figuref and received g of any appreciation in the value of company b common_stock above dollar_figuref similarly company a by issuing the instruments had taken a short position in company b common_stock the units were issued subject_to an indenture giving the holders enforceable rights against company a the units were not secured_by company b stock and ranked on parity with the other unsecured and unsubordinated indebtedness of company a the units confer no voting rights with respect to company a or company b common_stock for regulatory purposes the units were reported as a forward sale of company b common_stock rather than as indebtedness law and analysi sec_1 are the instruments properly characterized as debt instruments under sec_385 of the internal_revenue_code the secretary_of_the_treasury is authorized to prescribe such regulations as may be necessary or appropriate to determine whether an interest in a corporation is to be treated as stock or indebtedness or as in part stock and in part indebtedness sec_385 sets forth some of the factors that the regulations should take into account in determining whether a debtor-creditor relationship exists or a corporation- shareholder relationship exists these factors include the following whether there is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money_or_money's_worth and to pay a fixed rate of interest whether there is subordination to or tl-n-52-01 preference over any indebtedness of the corporation the ratio_of_debt_to_equity of the corporation whether there is convertibility into the stock of the corporation and the relationship between holdings of stock in the corporation and holdings of the interest in question under sec_385 the characterization as of the time of issuance by the issuer as to whether an interest in a corporation is stock or indebtedness is binding on the issuer and on all holders of such interest but is not binding on the secretary_of_the_treasury proposed_regulations under sec_385 were issued on date which set forth the factors to be considered in determining whether an instrument was stock or debt final regulations under sec_385 were then issued in date with a delayed effective date that was extended several times the final regulations however were withdrawn in t d 1983_2_cb_69 there currently are no regulations under sec_385 notice_94_47 1994_1_cb_357 provides that the characterization of an instrument as debt for federal_income_tax purposes depends on the terms of the instrument and all surrounding facts and circumstances among the factors that may be considered in making such a determination are whether there is an unconditional promise on the part of the issuer to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future whether holders possess the right to enforce the payment of principal and interest whether the rights of the holders of the instrument are subordinate to rights of general creditors whether the instruments give the holders the right to participate in the management of the issuer whether the issuer is thinly capitalized whether there is identity between holders of the instruments and stockholders of the issuer the label placed upon the instrument by the parties and whether the instrument is intended to be treated as debt or equity for non- tax purposes including regulatory rating agency or financial_accounting purposes the weight given to any factor depends upon all of the facts and circumstances 326_us_521 the ninth circuit of the united_states court_of_appeals has considered the following eleven factors in classifying an instrument as either debt or equity the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of payments the right to enforce payment of principal and interest participation and management flowing as a result a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability tl-n-52-01 the following discussion applies the factors listed in notice_94_47 and other debt equity factors to the facts in this case is there an unconditional promise to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future an important factor used in classifying an instrument as either debt or equity is whether the instrument has a definite maturity_date on which the creditor is entitled to an unconditional repayment of principal the presence of a fixed maturity_date indicates a definite obligation to repay a debt characteristic and the absence of a fixed maturity_date indicates that the repayment may depend on the fortunes of the issuer an equity characteristic in this case the taxpayer has an unconditional obligation to distribute company b common or cash equal to the value thereof stock to each holder of a unit on the maturity_date in an amount based on the market_value of company b common_stock redemption may occur within days of the maturity_date on slightly different terms consequently in this case the maturity_date is fixed and is in the reasonably foreseeable future however significantly the sum payable at maturity is not certain but is based on the future market_value of the common_stock of company b do the holders of the instruments possess the right to enforce the payment of principal and interest another important factor used in classifying an instrument as either debt or equity is whether the holder of the instrument has the right to enforce the payment of principal and interest a fixed_right to enforce the payment of principal and interest by the holder is a debt characteristic and the absence of this right is an equity characteristic the facts presented indicate there is an indenture under which the holder’s rights under the instruments are enforceable although the holder’s rights under the indenture are not discussed in detail however it is important to note that although the holders may have access to remedies similar to those of bondholders the holders do not necessarily have the right to receive a sum certain notably they may receive less than the amount initially paid for the units during the term of the instruments or at maturity of the corporation to obtain loans from outside lending institutions o h kruse grain milling v commissi279_f2d_123 9th cir tl-n-52-01 are the rights of the holders of the instruments subordinate to rights of general creditors if an instrument is subordinate to the claims of general creditors the instrument appears to resemble equity the instrument lacks at least one of the significant characteristics of the debtor-creditor relationship however an instrument is not automatically denied debt status if it is subordinate to the claims of general creditors but ranks ahead of the issuer's preferred and common_stock moreover debt status generally is not impaired if payments can be made on the instrument while senior claims are outstanding in this case the instruments are unsecured and unsubordinated obligations of the taxpayer and rank equally and ratably with all other unsecured and unsubordinated debt of the taxpayer the instruments do not constitute senior indebtedness in general senior indebtedness does not include the indebtedness of unsecured general creditors including trade creditors therefore the instruments are not subordinate to the unsecured indebtedness of general creditors including trade creditors the instruments rank superior to the claims of holders of the taxpayer's common_stock however in contrast to a typical debt_instrument the instrument holders are subject_to a second set of credit risks company b’s as well as the taxpayer’s in effect the instruments holders are subordinated to all of company b’s creditors and rank pari passu with the holders of company b’s common shareholders a company b bankruptcy would devastate the instruments’ holders without regard to the strength of company a’s credit standing does the instrument give the holders the right to participate in the management of the issuer the presence of voting and other management rights in an instrument generally is one of the indicia of equity the holders of the instruments generally do not have voting rights in company a or company b it is unclear from the facts presented whether the holders may have limited rights to participate in or affect the management of the term senior indebtedness is generally understood in the financial community to mean indebtedness for borrowed money or indebtedness evidenced by a promissory note or bond it does not include debt to unsecured creditors such as trade creditors see charles j woelfel encyclopedia of banking and finance 10th ed tl-n-52-01 company a in the event that company a defaults on its obligations under the instruments is the issuer thinly capitalized in general if a corporation has a nominal stock capitalization coupled with excessive debt this fact would tend to indicate that an instrument labeled debt might constitute equity the facts presented do not discuss the taxpayer’s debt equity ratio however we are aware of no facts suggesting that company a was unusually highly leveraged and therefore will assume company a was not thinly capitalized although company a is presumed not to be thinly capitalized we do not believe this fact alone supports according debt treatment to the instruments thin_capitalization traditionally is used as a factor because it aids in determining whether an investor with a nominally fixed return in fact is at a substantial risk that the amount or timing of that return will turn on the risks of a business the instruments are designed to provide a variable return which corresponds with the performance of company b’s stock from the investors’ standpoint they are at the risk of company b’s business and of the taxpayer’s venture in holding that stock no matter how well company a is capitalized are the holders of the instruments and the stockholders of the issuer the same the relationship between a holder's ownership of a corporation's stock and debt is another factor used to determine whether an instrument is debt a disproportionate relationship or equity a proportionate relationship this factor could be relevant if a particular holder owns both the taxpayer’s stock and the instruments however there is no indication that the holders of the instruments own a proportionate amount of the stock of company a moreover because both the instruments and the taxpayer’s stock are publicly traded instruments it is unlikely that there is any relationship between holdings of the taxpayer stock and holdings of the instruments what labels are placed on the instruments by the parties in general the issuance of a stock certificate indicates an equity_interest while the issuance of an instrument labeled a bond debenture or note is indicative of debt the taxpayer did not use these terms or other terminology indicating indebtedness to label the instruments tl-n-52-01 are the instruments intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial purposes the intent of the parties regarding the treatment of the instruments as debt or equity for non-tax purposes is an important factor in determining whether a debtor- creditor relationship or a corporation-shareholder relationship exists for purposes of this factor the treatment of the instrument for non-tax purposes may be relevant the facts provided indicate the instruments were treated as a forward sale of company b stock for regulatory purposes however the instruments were reported as debt instruments for financial_accounting purposes other factors other factors that may be relevant in classifying an instrument as either debt or equity for federal_income_tax purposes include the following convertibility of the instrument into stock of the issuer an equity characteristic in this case the instruments are not convertible into the stock of the issuer the amount payable at maturity is based on the market_value of company b common_stock not company a common_stock a sinking_fund a debt characteristic in this case there is no sinking_fund provision contingent payments an equity characteristic in this case the amount payable at maturity depends upon the market_value of company b common_stock ability of the issuer to obtain loans from outside lending institutions a debt characteristic in this case it appears that company a could have borrowed from outside lending institutions indeed we believe that all or most holders of the instruments are unrelated to company a however many conventional lenders could not or would not invest on these terms because the promised return is not a lender’s but an equity investor’s return notwithstanding company a’s credit rating we would expect the instruments to have been sold to investors who were able to take common stock-type risks and were interested in a common stock-type of return summary in the instant case the instruments do have some debt-like characteristics the instruments have a fixed maturity_date and are senior to the claims of equity tl-n-52-01 holders ranking equally with the unsecured unsubordinated obligations of company a the instrument holders do have the right to enforce their payment rights under the instruments and these rights include noncontingent quarterly payments the instruments were reported as debt for financial acounting purposes the instruments also lack certain characteristics that would indicate that the instruments are equity interests in company a the holders do not have the right to participate in company a management or company b management for that matter the amount due to the holders is unrelated to the economic_performance of company a and is not convertible into company a stock but is instead convertible to company b stock there is apparently no reason to believe there is a substantial overlap between the holders of the instruments and company a stockholders and company a is apparently not thinly capitalized nevertheless the instruments lack many of the indicia of indebtedness company a has an existing unconditional and legally enforceable obligation to pay the instrument holders at the maturity_date or up to days earlier either company b common_stock or a cash amount equal to the market_value of company b common_stock at or around that time consequently although there is a fixed maturity the amount payable at maturity does not represent a sum certain but is rather contingent in addition the instruments are not labeled as debt nor are they treated as debt for regulatory purposes in 248_f2d_399 2nd cir cert_denied 359_us_1002 the court concluded that the first prerequisite of an interest_deduction is indebtedness-an existing unconditional and legally enforceable obligation to pay a sum certain at a fixed maturity_date if there is no promise to pay a principal_amount there is no indebtedness on which interest can be paid 108_f2d_104 8th cir notwithstanding the foregoing it is clear that a bona_fide debt_instrument may include contingent payments see sec_1_1275-4 discussing the accrual of original_issue_discount on contingent payment debt instruments nevertheless if the contingencies are such that it is entirely possible that the investor will never receive the return of his initial investment it is difficult to conclude that the instrument includes the promise to repay a principal_amount which is indicative of debt similarly payments received seem more like a return on an equity_investment and thus not within the traditional definition of interest as the amount one ha sec_3 sec_385 provides that the existence of a written unconditional promise to pay on demand or an a specified date a sum certain in money is a factor to be considered in determining whether a debtor-creditor relationship exists tl-n-52-01 contracted to pay for_the_use_of borrowed money 308_us_488 company a does have a noncontingent obligation to make quarterly payments during the term of the instruments nevertheless the total amount of the noncontingent payments on each unit is substantially less than the issue_price of each unit thus it is entirely possible that a holder of a unit will never receive the amount of his initial investment based on the facts of this case and the factors described above the instruments should not be treated as debt for federal_income_tax purposes are the instruments part of a straddle subject_to the capitalization_rules of sec_263 a are the instruments and the company b common_stock part of a straddle under sec_1092 the term straddle means offsetting positions with respect to personal_property sec_1092 provides that a taxpayer holds offsetting positions with respect to personal_property if there is substantial diminution of the taxpayer’s risk of loss from holding any position with respect to personal_property by reason of holding one or more other positions with respect to personal_property whether or not of the same kind sec_1092 defines personal_property as any personal_property of a type which is actively_traded sec_1092 sets forth the general_rule that stock is excluded from the definition of personal_property under sec_1092 the general_rule excluding stock from the definition of personal_property does not apply in three situations the first two exceptions apply to any stock that is part of a straddle in which at least one of the offsetting positions is an option with respect to that stock or substantially_similar stock_or_securities or as provided in regulations a position with respect to substantially_similar_or_related_property other than stock sec_1092 and sec_1092 ii in this case the taxpayer has a long position in the equity of an unrelated issuer referenced by the instruments the issuance of the instruments results in a straddle if one of the sec_1092 exceptions is applicable if the instruments are treated as a collar the third exception provides that personal_property includes any stock of a corporation formed_or_availed_of to take positions in personal_property which offset positions taken by any shareholder sec_1092 this exception is not relevant to the instant case tl-n-52-01 in revrul_88_31 1988_1_cb_302 the service concluded that a taxpayer that held publicly traded stock and cash settlement contingent payment rights relating to that stock was subject_to the rules of sec_1092 a corporation had issued investment units consisting of one common share and a separately tradeable contingent payment right the value of which varied inversely with the market_value of the underlying common_stock the contingent payment would be made to the holder two years after the date_of_issue of the right the service concluded that the contingent payment right was a property right separate from the common_stock it next determined that the right was a cash settlement put option under sec_1234 the contingent payment right also constituted an option for purposes of the stock straddle exception of sec_1092 similarly in the instant case the instruments may be analyzed as cash settlement collars that is a combination of put and call options if such an in this view the instruments represents a combination of options on company b common_stock specifically the instruments are equivalent to a collar such that company a has purchased a put option and has written a call option that will be exercised at different strike prices a holder of a put option has taken a short position in the underlying_security that is the holder will make money if the value of the security has fallen below the strike_price since the holder can force the grantor of the put to purchase the security at greater than the security’s fair_market_value in the instant case company a is in a situation analogous to the holder of a put option since it has sold each unit of the instruments for dollar_figurec however if the fair_market_value of the company b common_stock falls below dollar_figurec it need merely give each holder of a unit a share of company b common_stock per unit or cash equal to the market_value of the company b stock thus one could say that as holder of the put option embedded in each unit of the instruments company a has the right to sell company b stock at the strike_price of dollar_figurec of course this analogy is not exact since the holder of a put option typically receives the strike_price only at the time the put is exercised rather than as in this case when the option is first created similarly the holder of the option usually makes an up-front premium payment to purchase the option although in this case the noncontingent quarterly payments might be viewed as the equivalent of a premium payment or alternatively the purchase_price for the instruments might be viewed as a net amount reflecting both the premium payment paid_by company a for its put and the premium payment paid_by holders of the instruments for the call option discussed in the next paragraph a grantor of a call option has also taken a short position in the underlying_security that is the grantor will make money if the value of the security does not rise above the strike_price since the grantor receives a premium payment up front and the tl-n-52-01 analysis is applied the exception of sec_1092 will apply on its face therefore company a’s position in the instruments and the company b common_stock will be a straddle provided that the two positions are offsetting in revrul_88_31 the contingent payment right constituted a short position that served to substantially diminish the risk of loss from a decline in value of the underlying common_stock therefore the service ruled that a taxpayer who held both the contingent payment right and the stock held a straddle subject_to sec_1092 similarly in the instant case company a has a long position in company b common_stock by directly owning d shares company a has also taken a short position in the company b common_stock by issuing the instruments the economic cost of a decline in the market_value of the company b stock held by company a is substantially diminished through the exercise of the put option embedded in the instruments similarly company a’s risk of loss from having written the call option embedded in the instruments is substantially diminished by holding_company b common_stock consequently as in revrul_88_31 company a’s position in the instruments is an offsetting_position that substantially diminishes company a’s risk of loss from holding the long position in the company b common_stock just as holding the company b common_stock reduces company a’s downside risk from issuing the instruments thus by issuing the instruments company a has entered into a straddle if the instruments are not treated as a collar in the instant case the instrument may also be analyzed as a single financial_instrument rather than as a collar for example the instruments might be viewed as a type of a notional_principal_contract npc a npc is defined by regulation as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount sec_1_446-3 npc’s are defined to include equity holder will not exercise its option to purchase the underlying_security unless the fair_market_value of the security exceeds the strike_price in the instant case company a is in a situation analogous to the grantor of a call option for which the strike_price is dollar_figuref although each unit of the instruments is actually analogous to a call option on only g of a company b share thus if the value of the company b common_stock exceeds dollar_figuref per share the holders of the instruments will be in a position that is economically equivalent to the holder of a call option on g of a share of company b stock for each unit held that is for each dollar increase in value of a company b share above dollar_figuref the holders of the instruments will receive g of a dollar per each unit held either in the form of cash or in the form of the fair_market_value of each company b share received tl-n-52-01 swaps the instruments by providing for payments at specified intervals and a final cash payment linked to the value of company b common_stock are similar to an equity_swap on company b common_stock alternatively the instruments might be likened to prepaid forwards in which the seller receives a cash payment at the commencement of the transaction in order to in the future deliver some amount of a commodity or security in this case company b common_stock also the instruments could be viewed as sui generis subject_to their own unique rules under the tax system under any of these alternatives the exception of sec_1092 will apply so that company a’s position in the instruments and the company b common_stock will be a straddle final regulations adopted under this section are effective for positions established after date and therefore could apply to the instruments and company b common_stock sec_1_1092_d_-2 the regulations provide that stock and an offsetting_position with respect to substantially_similar_or_related_property other than stock constitute a straddle substantially_similar_or_related_property is given the meaning provided in sec_1_246-5 other that sec_1 b and so includes property if the fair_market_value of property and stock reflect the performance of a single enterprise sec_1_246-5 sec_1_1092_d_-2 in the instant case since fluctuations in the value of the instruments would approximate changes in the value of company b common_stock the instruments would be within the definition of substantially_similar_or_related_property to the company b common_stock as developed previously company a’s positions in the instruments and the company b common_stock are offsetting therefore under the regulations the instruments and company b common_stock are a straddle are the instruments and the company b common_stock part of a straddle subject_to the capitalization_rules of sec_263 sec_263 states that no deduction shall be allowed for interest_and_carrying_charges properly allocable to personal_property which is part of a straddle as defined in sec_1092 sec_263 defines interest_and_carrying_charges to mean interest on indebtedness incurred or continued to purchase or carry the personal_property and all other_amounts including charges to insure store or transport the personal_property paid_or_incurred to carry the personal_property net of certain receipts with respect to the personal_property as developed previously the instruments should not be characterized as debt consequently the quarterly payments cannot be characterized as interest however the quarterly payments will be within the definition of carrying_charge if tl-n-52-01 the payments are an amount_paid or incurred to carry the personal_property emphasis added sec_263 there is no direct authority interpreting the term carry for the purposes of sec_263 g however the phrase interest on indebtedness incurred or continued to purchase or carry appears in sec_265 as well as sec_263 sec_265 provides that no deduction shall be allowed for interest on indebtedness incurred or continued to purchase or carry tax-exempt_bonds revproc_72_18 1972_1_cb_740 establishes administrative guidelines for the audit of cases involving sec_265 among other things revproc_72_18 provides guidelines for the application of the purchase or carry phrase in sec_265 to require disallowance of interest only if the proceeds of the indebtedness can be directly traced to the purchase of the tax-exempt obligations the tax-exempt obligations are pledged to secure the indebtedness or the totality of the facts and circumstances support a reasonable inference the indebtedness was issued to purchase or carry the tax-exempt obligations significantly one of the sets of facts and circumstances that revproc_72_18 discusses as specifically indicating a purpose to carry tax-exempt obligations occurs if a corporation continues indebtedness which it could discharge in whole or in part by liquidating its holdings of tax-exempt obligations without withdrawing any capital which is committed to or held in reserve for the corporation’s regular business activities revproc_72_18 at dollar_figure citing 375_f2d_1016 ct_cl interpreting the term carry in sec_263 by reference to sec_265 and revproc_72_18 is subject_to certain objections to begin with sec_265 denies deduction for interest not carrying charges therefore turning to a revenue_procedure that interprets sec_265 to aid in defining carrying charges is somewhat inapposite indeed the mere fact that sec_265 does not deal with carrying charges suggests that the term carry in a has a more limited meaning than in sec_263 in addition reliance on revproc_72_18 somewhat overstates the significance of the revenue_procedure which establishes administrative guidelines for the audit of cases rather than legal interpretations the revenue_procedure itself is clear that the governing test for determining whether interest meets the statutory nexus test of sec_265 is set forth in case law see eg 375_f2d_1016 ct_cl and wisconsin cheeseman inc v on date the service published proposed_regulations under sec_263 pincite f_r reg-105801-00 2001_13_irb_965 however the proposed_regulations would not apply to straddles created prior to date and therefore are inapplicable proposed sec_1 g -5 consequently the proposed_regulations will not be further discussed here tl-n-52-01 united_states 388_f2d_420 7th cir finally revproc_72_18 does not give a definitive interpretation for the phrase incurred or continued to purchase or carry since revproc_72_18 incorporates a facts_and_circumstances_test that is itself subject_to further interpretation nevertheless even though the term carry may have a broader meaning in sec_263 than in sec_265 it is useful to consider whether the instruments carry the company b common_stock if carry is given the meaning used in sec_265 revproc_72_18 treats interest on a borrowing as carrying tax-exempt obligations if the obligations are first purchased and then pledged as collateral to secure the borrowing that is revproc_72_18 implies that money is fungible and a taxpayer generally cannot avoid the application of sec_265 by raising money to purchase tax exempt obligations indirectly rather than directly therefore had company a used its existing investment in company b shares to raise cash by pledging the shares to secure a loan revproc_72_18 indicates that interest on the loan carries the company b stock accord wisconsin cheeseman v united_states f 2d pincite o ne who borrows to buy tax-exempts and one who borrows against tax-exempts already owned are in virtually the same economic position the question is can we infer a similar intent to carry company b common_stock if company a monetizes a significant portion of its existing economic_interest in company b not by formally pledging the company b stock but instead by selling an obligation that is tied to the economic_performance of the company b stock section dollar_figure of revproc_72_18 by inferring a purpose to carry tax exempt obligations if a corporation continues indebtedness which it could discharge by liquidating tax-exempt obligations indicates the answer is yes company a by issuing the instruments rather than pledging the company b stock has reduced its risk from a decline in the value of company b stock and ability to gain from the appreciation of company b stock by issuing the instruments company a has evidenced a willingness to cede substantial elements of its ownership rights in the company b stock that is its right to gain and risk of loss for an up-front payment thus issuing the instruments was effectively an alternative to liquidating part of the investment in the company b stock therefore one can reasonably infer on the basis of the totality of the facts and circumstances that the instruments were incurred to continue the investment in the company b stock and therefore carry the company b stock cf illinois terminal railway company v united_states f 2d pincite revproc_72_18 case development hazards and other considerations tl-n-52-01 characterization of the instruments the argument that the instruments are not debt instruments is quite strong nevertheless there are certain factual points that were not discussed in the submission to this office that are relevant applicability of sec_263 a are the instruments part of a straddle as indicated above there are two different ways the instruments might be characterized each characterization is subject_to an argument limiting the application of sec_263 disaggregating the instruments as noted above the instruments could be treated a set of put options held by company a and call options written by company a on company b common_stock however the instruments also provide for certain non-contingent quarterly payments providing an annual yield of e since the instruments are not debt these non-contingent payments cannot merely be interest however non- contingent payments are also not typically a feature of cash-settled options therefore we believe that if a disaggregation approach applied such non- contingent payments would probably be analyzed as a separate instrument the conventional financial_instrument that this series of noncontingent payments most resembles is a debt_instrument or a series of zero coupon bonds if the noncontingent payments are analyzed as a separate debt_instrument embedded in tl-n-52-01 the instruments some portion of the noncontingent payments would be characterized as original_issue_discount oid the effect of treating the noncontingent payments as a separate debt_instrument will be to deny a deduction for the payments except to the extent that they are payments of oid8 sec_163 however arguably such oid should be capitalized into the taxpayer’s basis in the company a common_stock since sec_263 requires the capitalization of all other_amounts paid_or_incurred to carry the personal_property including deductible accruals such as oid sec_263 however company a may argue that the oid should not be capitalized under sec_263 the options treated as embedded in the instruments and the company b common_stock are a straddle as per sec_1092 however unlike the options embedded in the instruments the separate debt_instrument is not part of a straddle with the company b common_stock since noncontingent payments and company b common_stock are not offsetting positions that is holding one does not diminish company a’s risk of loss from the other sec_1092 c the taxpayer might therefore argue that since the noncontingent payments do not reduce the risk of holding the company b common_stock the noncontingent payments do not carry the company b common_stock therefore the oid imputed to the noncontingent payments should not be capitalized under sec_263 however we do not believe that only risk-reducing payments can carry a straddle indeed in the cash and carry transactions that were the immediate impetus for the adoption of sec_263 the interest payments that would be capitalized under sec_263 were not incurred on a risk-reducing instrument but rather on a borrowing the proceeds of which were used to purchase a leg of a in general the amount of oid on a debt_instrument is equal to stated redemption price srpm minus issue_price sec_1_1273-1 of the income_tax regulations srpm is the amount of all payments made on a debt_instrument other than qualified_stated_interest qsi in the instant case the embedded debt_instrument does not bear qsi because interest on the imputed debt_instrument as such is not stated see sec_1_1273-1 the issue_price will be determined by treating some portion of the sales_price of the instruments as a whole as a payment for the noncontingent payments the amount by which the total_amounts of the noncontingent payments exceeds the issue_price will be oid interest would also be deductible but as developed in footnote the imputed debt_instrument does not bear qsi tl-n-52-01 straddle h_r rep no 97th cong 1st sess in the instant case similarly it may reasonably be argued that the noncontingent payments were an integral part of the creation of a position in personal_property ie the instrument that carried the company b stock therefore they should be viewed as so closely connected to a transaction that carried part of the straddle as to also carry part of the straddle and so be subject_to capitalization under sec_263 treating each instrument as a single financial_instrument as develop above the instruments rather than being disaggregated could be analyzed as a single financial_instrument if such an analysis is adopted company a may argue that under current law common_stock and an equity_swap on that stock or a financial_instrument similar to an equity_swap cannot be the legs of a straddle thus the company b common_stock and the instruments could not be a straddle and so would not be subject_to sec_263 noncontingent payments on the instruments would be deductible to the extent otherwise permitted by applicable law see eg sec_1_446-3 as developed above common_stock is not personal_property that can be a leg of a straddle sec_1092 however common_stock is part of a straddle if the offsetting_position is among other things a position with respect to substantially_similar_or_related_property other than stock as provided by regulation sec_1092 final regulations adopted under this section are effective for positions established after date and therefore in a cash and carry transaction the taxpayer borrows money to purchase or carry a long position in a commodity and simultaneously takes a short position by selling the commodity forward because the price differential between the current and forward price of a commodity largely reflects interest rates and carrying charges the combination of the short and long position acts like a synthetic bond in that there is an assured return based on interest rates thus under prior_law the cash and carry transaction arguably generated an ordinary deduction for interest on the borrowing during the term of the transaction coupled with an approximately equal deferred capital_gain when the long position was used to close the short position sec_263 addresses this mismatching of the character and timing of income by requiring that interest_and_carrying_charges properly allocable to personal_property which is part of a straddle be capitalized into the basis of such personal_property thus in a classic cash and carry transaction interest payments on the borrowing are not immediately deductible but instead increase the taxpayer’s basis in its long position so that the taxpayer recognizes little or no gain_or_loss when the long position is used to close the forward_contract tl-n-52-01 could apply to the instruments and company b common_stock sec_1_1092_d_-2 company a’s argument would be that the final regulations as adopted do not explicitly provide that common_stock and an equity_swap or a financial_instrument similar to an equity_swap may be a straddle specifically it may note that the service has proposed but not yet finalized new regulations under this section after adopting the final regulations fi-21-95 1995_1_cb_935 unlike the final regulations the new proposed_regulations include an example that specifically illustrates that common_stock and an equity_swap may constitute a straddle proposed sec_1_1092_d_-2 therefore company a could argue that the existence of the proposed_regulations establish that the final regulations do not provide that common_stock and an equity_swap on the stock may be a straddle it is our view that the proposed_regulations merely clarify the final regulations which already provide that common_stock and a npc such as an equity_swap or a financial_instrument similar to an equity_swap may be a straddle specifically the final regulations provide that stock and an offsetting_position with respect to substantially_similar_or_related_property other than stock constitute a straddle substantially_similar_or_related_property is given the meaning provided in sec_1_246-5 other that sec_1_246-5 sec_1_1092_d_-2 and so includes property if the fair_market_value of the property and the stock reflect the performance of a single enterprise sec_1_246-5 for example since fluctuations in the value of an equity_swap on company x common_stock would approximate changes in the value of company x common_stock such equity_swap would be within the definition of substantially_similar_or_related_property to the company x common_stock therefore under the final regulations the equity_swap on the company x common_stock and the company x common_stock may be a straddle to counter the argument of the previous paragraph company a may additionally argue that a regulation adopted under sec_1092 could not provide that common_stock and an equity_swap on the stock or a financial_instrument similar to an equity_swap are a straddle specifically company a may argue that the phrase used in sec_1092 and repeated in the final_regulation position with respect to substantially_similar_or_related_property other than stock the parenthetical modifies the word property thus the offsetting_position that under regulation can be part of a straddle with common_stock must be a position in property that is substantially_similar to stock eg a stock index rather than in the stock itself therefore in the example in the previous paragraph company x common_stock could not be personal_property that is part of a straddle with an equity_swap on the company x common_stock since the equity_swap is a position directly in the common_stock similarly if the instruments are equity swaps tl-n-52-01 on company b common_stock or a financial_instrument similar to such an equity_swap the instruments and company b common_stock cannot be a straddle we believe company a’s argument is incorrect for two reasons first reading the parenthetical as modifying position rather than property so that the statutory language is read as position other than stock with respect to substantially_similar_or_related_property simply makes more sense from the perspective of tax policy otherwise congress must be viewed as paradoxically permitting the service to adopt regulations that would treat an offsetting_position in property similar to common_stock as eligible to be part of a straddle with the common_stock but denying the service authority to treat similarly an offsetting_position in the common_stock however the need to permit an offsetting_position to be part of a straddle with common_stock is surely more compelling when the offsetting_position is a position in the stock rather than a position in property that is similar to the stock therefore the statute should be read as simply limiting the ability of the service to treat common_stock as an offsetting_position with respect to other stock the service would have the ability to adopt regulations that would treat a position in common_stock as an offsetting_position with respect to the stock so that the offsetting_position and the common_stock could be a straddle second even if we accept the argument that the parenthetical refers to property it would not follow that an equity_swap or a similar financial_instrument could not be a part of a straddle with common_stock an equity_swap is not merely a position in stock it is also a position in itself property that is both distinct from the stock and substantially_similar to stock10 therefore an equity_swap on common_stock or a similar financial_instrument eg the instruments would strictly speaking be a position with respect to substantially_similar_or_related_property other than stock the instruments would therefore be eligible to be part of a straddle with the company b common_stock b are the instruments and the company b common_stock part of a straddle subject_to the capitalization_rules of sec_263 as developed above the crucial question in determining the applicability of sec_263 to the quarterly payments on the instruments is whether the payments are an amount_paid or incurred to carry the company b common_stock sec_263 arguably the scope of the term carry may be determined by reference to revproc_72_18 revproc_72_18 cites wisconsin cheeseman v u s 338_f2d_420 pincite as authority for the proposition that a purpose to a position in personal_property is defined as an interest in personal_property sec_1092 this definition is broad enough to encompass an ownership_interest tl-n-52-01 carry tax-exempt obligations exists where tax-exempt obligations are used as collateral for indebtedness however in wisconsin cheeseman the taxpayer not only pledged tax- exempt obligations as collateral for short-term loans it also borrowed money to build a new plant to meet growing demand for its product this borrowing was secured_by a mortgage on the plant the seventh circuit allowed the taxpayer a deduction for the interest on the mortgage loan although denying the deduction for interest on the short-term loans collateralized by tax-exempt obligations the seventh circuit concluded that the service had not demonstrated a sufficient relationship between the mortgage indebtedness and the holding of the municipal_bonds to justify denial of deduction of the mortgage interest f 2d pincite it based this conclusion on the following factors selling tax-exempt obligations to pay for the plant would have compromised the taxpayer’s liquidity plant construction is a major non-recurring expense typically financed over the long-term and tax-exempt obligations did not collateralize the mortgage loan id cf also section dollar_figure of rev_proc sec_265 does not disallow interest_deduction by individual on indebtedness incurred to acquire a residence relying on this case company a may argue that the proceeds from the instruments were so clearly and directly associated with its purchase of another company that the amounts at issue were not incurred to carry the company b stock the problem with such an argument is that the seventh circuit’s conclusion was predicated on the lack of relationship between the mortgage loan and the taxpayer’s holdings of tax-exempt obligations the seventh circuit was reluctant to disallow interest on a mortgage loan merely because the taxpayer simultaneously held tax-exempt obligations however the seventh circuit did not hold that interest would not be disallowed on a borrowing merely because the proceeds of the borrowing are not used to purchase tax exempt obligations indeed the seventh circuit’s opinion specifically notes that no municipal_bonds were put up as collateral id the implication is that the seventh circuit would have disallowed the interest on the mortgage loan had there been a sufficient nexus between the mortgage loan and the tax-exempt obligations eg if the tax-exempt obligations had been pledged as additional collateral to secure the mortgage loan similarly in illinois terminal railroad company f 2d pincite the court of claims disallowed interest deductions on a borrowing used to purchase non-tax-exempt assets when the assets were sold in return for cash used to reduce the loan balance and tax-exempt obligations in the instant case a nexus between the instruments and the company b common_stock is established by the terms of the instruments themselves as developed previously the instruments effectively transfer both upside gain and downside risk in company b stock to investors and thus are substantively an tl-n-52-01 alternative to liquidating company b common_stock thus there is a good argument that the instruments carry the company b common_stock in addition section dollar_figure of revproc_72_18 indicates that indebtedness will not be deemed to carry tax-exempt obligations that are not liquidated to discharge indebtedness if the obligations are committed to or held in reserve for the corporation’s regular business activities arguably a similar exception could apply in the instant case if the company b stock could not be sold because it was already committed to finance company a’s regular business operations on the facts presented it is obvious that at least a shares of the company b stock were not so committed since company a ceded much of the economic value of those shares in issuing the instruments therefore this exception should not apply this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by lon b smith acting associate chief_counsel robert williams assistant to chief cc fip
